2020 IL App (3d) 190225

                                        Opinion filed July 24, 2020

                                                   IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2020

      THE BOARD OF EDUCATION OF              )     Appeal from the Circuit Court
      RICHLAND SCHOOL DISTRICT NO. 88A,      )     of the 12th Judicial Circuit,
      an Illinois Public School District,    )     Will County, Illinois,
                                             )
            Plaintiff-Appellant,             )
                                             )     Appeal No. 3-19-0225
            v.                               )     Circuit No. 18-CH-19
                                             )
      THE CITY OF CREST HILL, an Illinois    )
      Non-Home Rule Municipal Corporation,   )     Honorable
                                             )     John C. Anderson,
            Defendant-Appellee.              )     Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE WRIGHT delivered the judgment of the court, with opinion.
            Presiding Justice Lytton concurred in the judgment and opinion.
            Justice Holdridge specially concurred, with opinion.
      ____________________________________________________________________________

                                                  OPINION

¶1          Plaintiff filed a verified complaint challenging the tax increment financing (TIF)

     ordinances approved by defendant to establish the Weber Road Corridor TIF District (TIF District)

     under the Tax Increment Allocation Redevelopment Act (Act), 65 ILCS 5/11-74.4-1 et seq. (West

     2016). Each party filed a cross-motion for summary judgment. The circuit court granted summary

     judgment for defendant. Plaintiff appeals.
¶2                                             I. BACKGROUND

¶3           The material facts are undisputed on appeal. Our resolution turns on an application of those

     facts to the Act. Before beginning this task, a brief overview of the events culminating in the

     establishment of the TIF District and the parties’ arguments in the circuit court is appropriate.

¶4                                    A. Establishment of the TIF District

¶5           In July 2017, defendant, the City of Crest Hill (City), requested and received a TIF

     Redevelopment Plan and Project (Plan), prepared by Camiros, Ltd., under the Act. The Plan

     included a conclusion that the proposed project area qualified as a redevelopment project area

     because it was a “blighted area” under the Act. See id. § 11-74.4-3(a). 1

¶6           Consistent with its obligation under section 11-74.4-5(b) of the Act, the City convened a

     joint review board (JRB). See id. § 11-74.4-5(b). Section 11-74.4-5(b) states a JRB shall include:

             “a representative selected by each community college district, local elementary

             school district and high school district or each local community unit school district,

             park district, library district, township, fire protection district, and county that will

             have the authority to directly levy taxes on the property within the proposed

             redevelopment project area at the time that the proposed redevelopment project area

             is approved, a representative selected by the municipality and a public member.”

             Id.

¶7           Further, section 11-74.4-5(b) states that a JRB reviews “(i) the public record, planning

     documents and proposed ordinances approving the redevelopment plan and project and

     (ii) proposed amendments to the redevelopment plan or additions of parcels of property to the


             1
              Five statutory conditions for “blighted area” existed for the proposed project area’s 339 acres of
     improved property. See 65 ILCS 5/11-74.4-3(a)(1) (West 2016). Three statutory conditions for “blighted
     area” existed for the proposed project area’s 74 acres of vacant property. See id. § 11-74.4-3(a)(2), (3).


                                                         2
     redevelopment project area to be adopted by the municipality.” Id. The JRB then renders “an

     advisory, non-binding recommendation” on the redevelopment plan and project. See id.

¶8          Plaintiff, Board of Education of Richland School District No. 88A (School Board), selected

     Joe Simpkins as its representative on the JRB convened by the City in this case. The JRB met for

     the first time on October 10, 2017, in the City’s council chambers, where a vote to approve the

     TIF District failed. Thus, the City’s attorney suggested that the JRB “prepare a statement setting

     forth the reasons that [the] Plan either failed to comply with the Act or how the property did not

     meet the [TIF] eligibility requirements.” The JRB continued the meeting until November 6, 2017,

     at which time the JRB reconvened and adopted a written statement that the TIF District

            “not be created because the proposed Redevelopment Project Area does not meet

            the criteria for designation as a TIF District under the TIF Act. The [JRB] finds that

            [TIF] is not needed to encourage redevelopment within the Redevelopment Project

            Area, and the Redevelopment Project Area would experience redevelopment in the

            absence of [TIF]. The [JRB] finds that the creation of the *** [TIF] District would

            have a significant negative impact on the affected taxing districts, by the redirection

            of critical property taxes away from the affected taxing districts into a TIF fund for

            up to twenty three (23) years.”

¶9          According to the transcript of the November 6, 2017, meeting of the JRB, the City’s

     attorney asked for more “specificity on how [the TIF District] fails to meet the criteria.” Regarding

     an obligation of the City to respond to the JRB’s written statement, the City’s attorney stated, “I’m

     not quite sure, frankly, what we’re responding to because it sounds like *** the TIF [D]istrict

     doesn’t meet the criteria, but there is no specificity as to which criteria aren’t met and whether it

     is needed.” In response, the School Board’s attorney stated that if the City



                                                      3
              “takes the position that it has met all its obligations with regard to [JRB] proceedings and

              it is going to go ahead any way [sic], it can do that *** [but] [t]he more conservative

              approach for the City would be to interact with the JRB as called for under the TIF [A]ct.”

       Thereafter, the JRB voted to reconvene on the tentative date of December 4, 2017. Also on

       November 6, 2017, after receiving the JRB’s written statement, the City held and adjourned a

       public hearing on the TIF District.

¶ 10          On November 20, 2017, the City’s mayor, Raymond Soliman, wrote a letter to the School

       Board’s JRB representative, Simpkins, asserting that the JRB did not cite “any specific challenges

       to the [P]lan” and any determination regarding the need for redevelopment was “a finding to be

       made by the municipality.” In the letter, the mayor stated, “there is no reason for the City to meet

       with the JRB members on December 4th.” According to the mayor, the JRB’s written statement

       recommending a rejection of the TIF District was “legally deficient to the point that there [we]re

       no amendments the City c[ould] make to address the JRB objections.” On this same day, the City

       unanimously approved three TIF ordinances establishing the TIF District.

¶ 11          When the members of the JRB arrived at Crest Hill City Hall on December 4, 2017, they

       were informed that the scheduled meeting was cancelled. The JRB conducted a meeting in the

       hallway of Crest Hill City Hall to affirm the recommendation to reject the TIF District.

¶ 12                              B. The School Board’s Verified Complaint

¶ 13          On January 2, 2018, the School Board filed a verified complaint against the City, alleging

       that the three TIF ordinances approved by the City were invalid due to noncompliance with the

       statutory mandates of the Act. First, the School Board stated that the northwestern portion and the

       remainder of the TIF District were not contiguous, as required by section 11-74.4-4(a) (see id.




                                                        4
§ 11-74.4-4(a)). For context, we have included maps of the TIF Disti·ict, with court notations,

immediately below.

                                      Map 1-TIF Disti·ict Map


                        234.9 foot                                                       66 feet of
                                                                                          Aandich
                                                                                           Road

                        Parcel B
                                                                     - - ~ Parcel A
                        Parcel C


                       Intersection
                        of Weber
                        Road and
                       W. Division
                          Street




       Map 2-Enlarged TIF Disti·ict Map with Measurements and Highlighted Boundaiy

                                                                            .a      I
                                                                          feai of            .I
                                                                             l          •.

                                                                          d
                                                                         RANDICt "ID
                                                         : . - : - t - ~ - 2~19 1001
                                                                     i!'. -4)01tlo~ OTllle
                                                                     o      Natural~s
                                                                     ~      • R;gt,tofWav
                                                                     a,




       The School Board's complaint also alleged that the City failed to comply with ce1tain

procedural requirements of the Act Specifically, the School Board alleged that (1) the City failed

to provide administi·ative suppo1t to the JRB by publishing agendas and providing meeting space

and administi·ative staff on October 10, November 6, and December 4, 2017; (2) the City

improperly adjourned a public hearing on the TIF Disti·ict before the JRB held its meeting

scheduled for December 4, 2017; (3) the City failed to meet and confer with or resubmit a revised

Plan to the JRB after receiving the written statement recollllllending a rejection of the TIF Disti·ict;



                                                   5
       and (4) the City improperly approved the ordinances establishing the TIF District before meeting

       and conferring with, resubmitting a Plan to, or allowing the December 4, 2017, meeting to be held

       by the JRB. As a result of the City’s noncompliance with the Act, the School Board requested that

       the City be enjoined from advancing its TIF District.

¶ 15                                C. Cross-Motions for Summary Judgment

¶ 16           On December 21, 2018, the City and the School Board filed cross-motions for summary

       judgment. Thereafter, the parties filed responses and replies to the cross-motions for summary

       judgment. The parties’ respective motions and responses are summarized separately below.

¶ 17                           1. The City’s Cross-Motion for Summary Judgment

¶ 18           In its motion for summary judgment, the City addressed the verified complaint’s allegation

       that the TIF District was not contiguous, as required by section 11-74.4-4(a). The City pointed out

       that the School Board’s allegation was based on “a map with the superimposed markings

       [‘noncontiguous’] of an unknown person.” In contrast, the City provided official Will County

       maps, which revealed that the northwestern portion of the TIF District, parcels B and C, share an

       1175 foot common boundary along Weber Road that was sufficient during the annexation of parcel

       C. Likewise, the City relied on “jumping” the natural gas right of way for purposes of the prior

       annexation of parcel B, as it claimed was expressly allowed by section 7-1-1 of the Illinois

       Municipal Code (id. § 7-1-1). In addition, the City’s motion for summary judgment addressed the

       allegations pertaining to the Act’s procedural requirements.

¶ 19                           2. The School Board’s Motion for Summary Judgment

¶ 20           The School Board’s motion for summary judgment addressed the issue of contiguity.

       Initially, the School Board rejected as irrelevant the City’s contention that “there exists 1,175 linear




                                                          6
       feet of common boundary establishing contiguity” between parcels B and C. The School Board

       contended parcels A and B, not parcels B and C, were noncontiguous under the Act.

¶ 21          Likewise, the School Board rejected the City’s contentions with respect to past

       annexations. The School Board pointed out that annexations and TIF are governed by independent

       sections of the Illinois Municipal Code. In the School Board’s view, the portion of the Illinois

       Municipal Code governing TIF did not allow the City to “jump” the 234.9 foot portion of the

       natural gas right-of-way to establish contiguity between parcels A and B. Again, the School Board

       argued that these parcels, not parcels B and C, were noncontiguous under the Act. 2

¶ 22          In support of this argument, the School Board relied on the deposition testimony of Jeanne

       Lindwall, principal consultant for Camiros, Ltd., who prepared an eligibility study and the Plan

       for the City. Lindwall agreed that the contiguity of the northwestern portion of the TIF District

       (i.e., parcels B and C) and the remainder of the TIF District (i.e., parcel A) was “solely based” on

       the City’s ability to “jump” the 234.9 foot portion of the natural gas right-of-way. Being even more

       precise, Lindwall agreed this was “the only way” to get contiguity to parcel B from parcel A. Sixty-

       six feet of Randich Road would also be included, but the “primary contiguity” came from the right-

       of-way. Lindwall admitted that she relied upon legal counsel’s explanations of contiguity under

       “the annexation statute.” She agreed that if her understanding of contiguity was incorrect, “there

       would be no contiguity” between parcels A and B. The School Board also argued that the City

       failed to comply with the Act’s procedural requirements.




              2
                City Administrator and JRB chairwoman, Heather McGuire, said in her deposition that the City’s
       contiguity “discussion point was always focused around the northern portion of [the] pipeline.”


                                                         7
¶ 23                                    D. Judgment of the Circuit Court

¶ 24          The circuit court held a hearing on the parties’ motions for summary judgment on

       February 15, 2019, before taking the matter under advisement. On March 28, 2019, the circuit

       court granted the City’s, and denied the School Board’s, motion for summary judgment. Regarding

       contiguity, the circuit court found there was “over 400 feet of contiguity” connecting parcels A

       and B and “well over 1000 feet of contiguity” connecting parcels B and C. Thus, contrary to the

       School Board’s allegations, the circuit court found contiguity existed between the northwestern

       portion and the remainder of the TIF District. Even if there were only 234.9 feet of contiguity

       between parcels A and B (i.e., between the northwestern portion and the remainder of the TIF

       District), the circuit court would have found that distance was sufficient under the case law, as the

       existence of the natural gas right-of-way was “of no legal consequence.”

¶ 25          With respect to administrative support, the circuit court found the City “provided sufficient

       meeting space, clerical support, and notice of meetings and agendas.” The circuit court also

       rejected the contention that the City “improperly closed the public hearing before the JRB

       concluded its work and further failed to satisfy the ‘meet and confer’ requirements,” stating that

       the City

              “made reasonable efforts to conform to the JRB’s recommendations, but the JRB’s

              position lacked specificity. Moreover, [the City]’s counsel requested additional

              specificity, but did not receive it. If anything, the evidence suggests that the school

              board took an obstructionist position but [the City] did everything it was required

              to do, and everything that was reasonable to do. In short, [the City] complied with

              the TIF Act.”




                                                        8
       For these reasons, the circuit court granted the City’s, and denied the School Board’s, motion for

       summary judgment. The School Board filed a timely notice of appeal on April 25, 2019.

¶ 26                                             II. ANALYSIS

¶ 27          On appeal, the School Board presents the same issues as it did in the circuit court. However,

       we address only the legal question of whether the parcels contained within this TIF District were

       contiguous, as required by statute. See id. § 11-74.4-4(a). Relevantly, section 11-74.4-4(a) states:

       “No redevelopment project area shall be designated unless a plan and project are approved prior

       to the designation of such area and such area shall include only those contiguous parcels of real

       property and improvements thereon substantially benefited by the proposed redevelopment project

       improvements.” (Emphasis added.) Id.

¶ 28          In the past, our court recognized that the Act does not define “contiguous.” See Henry

       County Board v. Village of Orion, 278 Ill. App. 3d 1058, 1067 (1996). We acknowledged that

       “[c]ontiguity has long been defined in annexation cases as tracts of land that touch or adjoin one

       another in a reasonably substantial physical sense.” Id. (citing Western National Bank of Cicero v.

       Village of Kildeer, 19 Ill. 2d 342, 352 (1960), disapproved of on other grounds by People ex rel.

       County of Du Page v. Lowe, 36 Ill. 2d 372, 379-80 (1967); accord Geisler v. City of Wood River,

       383 Ill. App. 3d 828, 848 (2008). After citing statutory interpretation principles, we found this

       definition “well suited to determine questions arising under the Act.” Henry County Board, 278

       Ill. App. 3d at 1067; accord Geisler, 383 Ill. App. 3d at 849. Another definition might “allow

       municipalities to circumvent the Act’s legislative intent by creating TIF districts where physical

       eligibility may not otherwise exist.” Henry County Board, 278 Ill. App. 3d at 1067; accord Geisler,

       383 Ill. App. 3d at 849. Further, the touching requirement “ensures a municipality has properly




                                                        9
       constructed a TIF district and is legitimately reaping tax increment financing benefits under the

       Act.” Henry County Board, 278 Ill. App. 3d at 1067; accord Geisler, 383 Ill. App. 3d at 849.

¶ 29          Consistent with Henry County Board’s contiguity definition, we recognize “point-to-point

       touching or cornering is generally not sufficient to satisfy the requirement of contiguity.” La Salle

       Bank National Ass’n v. Village of Bull Valley, 355 Ill. App. 3d 629, 637 (2005); accord In re

       Annexation to the Village of Downers Grove, 92 Ill. App. 3d 682, 685 (1981); see also People

       ex rel. Freeport Fire Protection District v. City of Freeport, 58 Ill. App. 3d 314, 317 (1978)

       (stating that validly annexed roads may lead to further annexations if the roads “form a new

       boundary with the next annexation, [and do] not merely touch it in the manner of a ‘T’ or at a

       corner”). As one court has noted, “point-to-point touching[ ] and cornering *** are merely a

       subterfuge to reach outlying areas.” People ex rel. Village of Long Grove v. Village of Buffalo

       Grove, 160 Ill. App. 3d 455, 462 (1987).

¶ 30          Based upon the deposition testimony of Lindwall, “the only way” to get contiguity to parcel

       B from parcel A was by jumping the 234.9 foot portion of the natural gas right-of-way. Thus, this

       appeal boils down to one question—does the Act allow the City to “jump” the 234.9 foot portion

       of the natural gas right-of-way, located in the unincorporated “excluded area” of the TIF district,

       to establish contiguity between parcels A and B? For the reasons discussed below, we conclude

       the answer to this question is “no.”

¶ 31          Initially, the circuit court, presumably in reliance on Will County maps contained in the

       record, found “over 400 feet of contiguity” connecting parcels A and B. In doing so, the circuit

       court failed to account for the difference between the boundaries of parcels A and B and the

       boundary of the TIF District. When this difference is considered, it becomes clear that this case

       turns on the City’s inability to “jump” the 234.9 foot portion of the natural gas right-of-way.



                                                        10
¶ 32           We are not persuaded by the City’s argument that “contiguous” has the same meaning

       under both section 11-74.4-4(a) of the Act, at issue here, and section 7-1-1 of the Illinois Municipal

       Code, pertaining to annexations. The City makes this argument because the first paragraphs of

       section 11-74.4-4(a) of the Act and section 7-1-1 of the Illinois Municipal Code both use the Henry

       County Board definition of “contiguity” for “contiguous.” See 65 ILCS 5/11-74.4-4(a) (West

       2016); id. § 7-1-1; Henry County Board, 278 Ill. App. 3d at 1067 (citing Western National Bank

       of Cicero, 19 Ill. 2d at 352); accord Geisler, 383 Ill. App. 3d at 849.

¶ 33           However, the City’s position requires us to ignore the second sentence of section 7-1-1,

       which expands “contiguous” to mean, “[f]or the purposes of [that] Article[,] any territory to be

       annexed to a municipality *** notwithstanding that the territory is separated from the municipality

       by a *** public utility right-of-way.” See 65 ILCS 5/7-1-1 (West 2016) (Emphasis added.); but cf.

       id. § 11-74.4-4(a). The City asks us to read this sentence into section 11-74.4-4(a) so it can

       establish contiguity between parcels A and B by “jumping” the natural gas right-of-way. This step

       would require a “depart[ure] from the plain language of [the] statute by reading into it exceptions,

       conditions, or limitations that the legislature did not express.” See Skaperdas v. Country Casualty

       Insurance Co., 2015 IL 117021, ¶ 15. If our legislature intended “contiguous,” as used in section

       11-74.4-4(a), to include parcels separated by a public utility right-of-way, as in section 7-1-1 of

       the Illinois Municipal Code, it would have said so.

¶ 34           Since our legislature did not signal such an intention, we hold the City cannot “jump” the

       natural gas right-of-way to establish contiguity between parcels A and B. 3 Since there is no other



               3
                It is telling, as the board notes, that section 11-74.4-4(q) of the Act expresses an intent to allow
       “one redevelopment project area” to “[u]tilize revenues *** received under [the] Act *** for eligible costs
       in another redevelopment project area that is: *** separated only by a public right of way,” but does not
       express an intent to allow the establishment of one redevelopment project area with parcels separated only
       by a public right of way, such as a public utility right of way. See 65 ILCS 5/11-74.4-4(q) (West 2016).


                                                            11
       basis for contiguity between those parcels, we also hold the TIF District is not contiguous under

       section 11-74.4-4(a). 4 Thus, we reverse the circuit court’s contiguity finding and grant of summary

       judgment to the City.

¶ 35          By virtue of these holdings, we need not consider the School Board’s issues pertaining to

       the Act’s procedural requirements. However, we observe the City’s casual approach towards its

       procedural obligations and the JRB. Respectfully, a more deliberate “come to the table” approach

       by the City under the Act could have avoided many of the issues present in this appeal.

¶ 36                                            III. CONCLUSION

¶ 37          The judgment of the circuit court of Will County is reversed.

¶ 38          Reversed.

¶ 39          JUSTICE HOLDRIDGE, specially concurring:

¶ 40          The majority concludes that the City cannot “jump” the natural gas right-of-way to

       establish contiguity between parcels A and B. I believe we do not have to reach the issue as to

       whether the City can “jump” the gas right-of-way to establish contiguity because parcels A and B

       are physically separated by a parcel of land beyond the gas right-of-way that is excluded from the

       TIF district, therefore preventing contiguity.

¶ 41          The focus in this case is on the 234.9 foot natural gas right-of-way that exists on the border

       of parcel A and the parcel identified as “Utility.” The “Utility” parcel is associated with property

       index number (PIN) 11-04-20-300-008-0000. The Will County Treasurer’s office website states

       that the tax bill for this PIN is mailed to Natural Gas Pipeline. See Will County Treasurer,

       http://willtax.willcountydata.com/maintax/ccgis52?1104203000080000 (last visited July 22,

       2020) [https://perma.cc/X2C6-AC33]. We may take judicial notice of the Will County website


              4
               We expressly reject the notion that our holding invalidates any of the City’s prior annexations.


                                                          12
       because, as a government website, information contained therein is sufficiently reliable. See

       Kopnick v. JL Woode Management Co., 2017 IL App (1st) 152054, ¶ 26. I note that referencing

       the “Utility” parcel as a right-of-way is a misnomer because it appears the utility company owns

       the parcel in fee simple.

¶ 42          Nonetheless, it is clear that the “Utility” parcel is excluded from the TIF District and has

       fee simple ownership separate from parcels A and B. Even if the City could “jump” the natural gas

       right-of-way that exists on the border of parcel A and the “Utility” parcel, the City cannot establish

       contiguity with the remaining land within the “Utility” parcel that stretches beyond the gas right-

       of-way up to parcel B. The discussion of “jumping” appears to be nothing more than a red herring.




                                                        13
                                  No. 3-19-0225


Cite as:                 Board of Education of Richland School District No. 88A v. City of
                         Crest Hill, 2020 IL App (3d) 190225


Decision Under Review:   Appeal from the Circuit Court of Will County, No. 18-CH-19; the
                         Hon. John C. Anderson, Judge, presiding.


Attorneys                Howard C. Jablecki, Gregory T. Smith, and Scott E. Nemanich, of
for                      Klein, Thorpe & Jenkins, Ltd., of Chicago, for appellant.
Appellant:


Attorneys                Mary J. Riordan, of Mary Riordan, Ltd., of Chicago, and Scott
for                      M. Hoster, of Castle Law, of Joliet, for appellee.
Appellee:




                                        14